Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The Applicant’s amendment/request for reconsideration filed on 24 February 2022 was received. Claims 12-15, 17-18, and 20-23 were amended.  Claims 24 and 25 were added. Claims 1-5, 7-9 and 11 remain withdrawn.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
The objection the specification has been maintained even in view of the amendment to the title.

	Appropriate correction is still required.

Claim Interpretation
Regarding limitations recited in Claims 12-15, and 17-23 which are directed to a manner of operating the disclosed device (e.g. “dedicated to preparing”, “operable to remove”, “operable to place”, “machine for”, etc.), it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “different..configuration” in claim 24 is a relative term which renders the claim indefinite. The term “different” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purpose of comparison to the prior art, battery cells which are not of the same location will be considered “different”.

Claim Rejections - 35 USC § 103
The claim rejection under 35 U.S.C. 103 as unpatentable over Chung et al. on claims 12 and 17-20 is maintained and modified to reflect any amendments to the claims.
	
	
The claim rejection under 35 U.S.C. 103 as unpatentable over Chung et al. as applied to claim 12 and further in view of Croteau et al. on claims 13-16 and 21-23 is maintained and modified to reflect any amendments to the claims.


Claims 12, 17-20, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2018/0040910).
Regarding claim 12, Chung discloses an assembly line for assembling a battery cell stack having a plurality of cell groups [0007], with each of the cell groups having a plurality of battery cells arranged in a defined sequence [0007], the assembly line comprising: 
a transport system [0041] having a number of stack locations (substrates) and a conveyor operable to move the number of stack locations in a closed loop [0038]; a plurality of cell handling stations (chambers/load locks) disposed around the transport system (Fig 1); 
wherein the number of stack locations is equal to a total number of the plurality of cell handling stations [0041, 0044] (Fig 4); 

    PNG
    media_image1.png
    913
    694
    media_image1.png
    Greyscale

wherein the conveyor is operable to move each of the stack locations past each of the plurality of cell handling stations once during a transport cycle of the closed loop [0044]; wherein the plurality of cell handling stations includes a number of group preparation stations (location of tools including slitters, winders, packaging, etc.) [0048] but does not explicitly teach the number of group preparation stations equal to a total number of battery cells within each cell groups; and wherein each respective group preparation stations dedicated to preparing one of the respective battery cells within the defined sequence of battery cells for each of the cell groups.  
However, Chung recognizes that the number of drums can be modified based on an arbitrary combination of sources in single or multiple chambers based on design requirements for the number of layers (number of cells and battery stacks) [0043-0044] and recognizing the various process used in the production of battery cells [0048].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to vary the number of preparation stations in Chung based on the design requirement of the required layers and stacks to produce the energy density required while providing the processes required to produce the finished battery cells and stacks.
Regarding claims 17 and 19, Chung discloses the assembly line set forth in claim 12, wherein each respective group preparation station includes at least one of a flipping machine for flipping the battery cells, a rotating machine for rotating the battery cells, a cutting machine (slitter configured to remove excess portion of deposited layers) for cutting at least one electrical terminal of the battery cells [0048], a bending machine for bending at least one electrical terminal of the battery cells, a layering machine for placing an isolation layer on the battery cells, and a pick and place machine for grasping and placing the battery cells on the stack locations of the transport system.  
Regarding claims 18, Chung discloses the assembly line set forth in claim 12, wherein each respective group preparation station includes a transport device providing a plurality of preparation locations disposed about the transport device, with at least one of the preparation locations having a preparation machine (slitters, winders, packaging, etc.) [0048] for performing one task on a battery cell [0048].  
Regarding claim 20, Chung discloses the assembly line set forth in claim 19, wherein each respective group preparation station includes a plurality of preparation machines for performing all required tasks for its respective battery cell within the defined sequence of battery cells [0048].  
Regarding claim 24, Chung discloses the assembly line set forth in claim 12, wherein: the cell groups include a first cell group and a second cell group (different cell stacks); 7S/N 16/413067Atty Dkt No. CINO110 at least one of the battery cells is a first configuration (cells in stack #1), at least another one of the battery cells is a second configuration different from the first configuration (cells in stack #2), and at least yet another one of the battery cells is a third configuration different from the first and second configurations (cells in stack #3), the second cell group includes one of the battery cells of the second configuration (cells in stack #2) and one of the battery cells of the third configuration and the first cell group includes one of the battery cells of the first configuration (original cells in Stack #1) but does not explicitly teach one of the battery cells of the second configuration, and one of the battery cells of the third configuration. 
However, Chung recognizes building multiple stack battery can be formed by folding or  winding into a cylindrical shape or wound then compressed into a cylindrical shape [0057, 0060].  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to have cells of similar configuration (wound/folded shape) from one stack to another because Chung recognizes that such a configuration of the battery stack allows for deposition into spaces that are available for the end use device.
Regarding claim 25, Chung discloses the assembly line set forth in claim 12, wherein one of the cell handling stations includes a plurality of preparation machines, the preparation machines including: a flipping machine that flips the battery cells; a cutting machine that cuts at least one electrical terminal of the battery cells; a bending machine that bends at least one electrical terminal of the battery cells; and a pick and place machine that grasps the battery cells from a transport device and places the battery cells on the stack locations of the transport system (winding; z-folding; cut/stack) [0050, 0058].

Claims 13-16 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. as applied to claim 12 above, and further in view of Croteau et al. (US 5669754)
The teachings of Chung as discussed above are herein incorporated.
Regarding claims 13-16, Chung does not explicitly disclose one of the plurality of cell handling stations includes a stack unloading station having a pick and place machine operable to remove a completed battery cell stack from the transport system, a number of non-group handling stations, with one of the plurality of non-group handling stations including a first end plate positioning station having a placement machine operable to place a first end plate on the stack locations of the conveyor, a second end plate positioning station having a placement machine operable to place a second end plate on the stack locations of the conveyor, or wherein the second end plate positioning station immediately precedes the stack unloading station in the transport cycle of the closed loop, and wherein the stack unloading station immediately precedes the first end plate positioning station in the transport cycle of the closed loop.  
Croteau teaches a method and apparatus assembling battery plates for a battery assembly conveyance system (Abstract) includes collection into receptacles to rock side to side to allow for edge alignment (first follower functioning as the first end plate positioning station, then a second follower functioning as the second end plate positioning station), picking formed bundles by a picking mechanism to have even sides and ends (picking means functioning as the unloading station) (3:50-4:67) allows for forming battery stacks which allows for improved cross-sectional uniformity and automated squaring of the stacks with alignment of plates tabs to improve productivity rates and quality control.  It would have been obvious to one of ordinary skill in the art when the invention was effectively filed to include means for edge alignment followed by means for picking for battery plate bundles in the battery assembly apparatus of Chung because Croteau recognizes such means provide for improved cross-sectional uniformity and automated squaring of the stacks with alignment of plates tabs to improve productivity rates and quality control.  The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art. One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) MPEP 2143.
	Regarding claim 21, Modified Chung discloses the assembly line set forth in claim 14, wherein the number of non-group handling stations includes at least one non-group preparation station, wherein each respective non-group preparation station is dedicated to preparing one respective battery cell within the battery cell stack that is not included in one of the plurality of cell groups (every successive cell group generated would have a cell not in the previously generated cell group with every cell group worked on by the tooling stations) [0048].  
Regarding claim 22, Modified Chung discloses the assembly line set forth in claim 21, wherein each respective non-group preparation station includes a transport device (conveyer belt or web) providing a plurality of preparation locations disposed about the transport device (locations where the tools can be placed), with at least one of the preparation locations having a preparation machine for performing one task on a battery cell [0048].  
Regarding claim 23, Modified Chung discloses the assembly line set forth in claim 22, wherein each respective non-group preparation station includes a plurality of preparation machines for performing all required tasks for its respective battery cell (variety of processes used in the production of battery cells) [0048].


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s principal arguments are:
(a) One skilled in the art would understand the instant application’s invention is directed towards battery cells which are prefabricated and ready to be stacked relative to each other to form the battery cell stack and not towards the fabrication of one single battery cell,
(b) the Chung reference is directed towards layers to form one single battery cell and not to different cell groups as supported by the declaration and is based on speculation/assumption/ hindsight reconstruction, and 
(c) an inherency analysis is required for the rejection of claims 13-16 and the office has not properly ascertained the differences between the claimed invention and the cited art.

In response to Applicant’s arguments, please consider the following comments:
(a) In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., prefabricated, ready to be stacked) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993),
(b) Chung clearly recognizes the formation of multiple cells within the same stack and the formation of multiple stacks discussed in cited paragraphs 0043-0044. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971), 
(c) The rejection of record clearly articulates what is taught by cited primary reference of Chung, what is not taught by Chung, followed by the teachings of Croteau with recognition of motivation to modify the teachings of Chung.  Such articulation sufficiently meets the requirements under the Graham inquires and presents a reasonable basis for establishing a prima facie case of obviousness.  Applicant is reminded the evaluation of the instant application is based on the presented scope of the claims. Such a scope is not limited by Applicants mere statement with regard to the desired interpretations of the claimed limitations. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact/Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwang S Han whose telephone number is (571)272-1552.  The examiner can normally be reached on Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kwang Han
Examiner
Art Unit 1727



/Kwang Han/Primary Examiner, Art Unit 1727